United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF ENERGY, BONNEVILLE
POWER ADMINISTRATION, Portland, OR,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-279
Issued: October 26, 2011

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 16, 2010 appellant timely filed an application for review from the June 8,
2010 decision of the Office of Workers’ Compensation Programs (OWCP) denying his request
for modification of an OWCP wage-earning capacity determination dated February 7, 2002. The
Board assigned Docket No. 11-279.
OWCP accepted that on January 30, 1998 appellant, then a 45-year-old lineman,
sustained injury while working on a transformer at work. His claim was approved for cervical
strain, cervical disc displacement at C6-T1 and aggravation of coronary atherosclerosis (due to
taking medication for the cervical condition). At the time of his January 30, 1998 work injury,
appellant was working on a full-time basis for the employing establishment.1
On November 12, 2001 appellant returned to a light-duty clerk position for the employing
establishment, working 2 hours per day for a total of 10 hours per week. In a February 7, 2002
decision, OWCP reduced appellant’s compensation based on its determination that his actual

1

Appellant’s regular work schedule was 8:00 a.m. to 4:30 p.m., Monday through Friday.

earnings in this position fairly and reasonably represented his wage-earning capacity. Appellant
stopped work on March 27, 2007 and requested modification of OWCP’s February 7, 2002
wage-earning capacity determination. In October 28, 2009 and June 8, 2010 decisions, OWCP
denied appellant’s request for modification of its February 7, 2002 wage-earning capacity
determination.
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.2 Section 8115(a) of the Federal Employees’
Compensation Act provides that, in determining compensation for partial disability, the wageearning capacity of an employee is determined by his actual earnings if his actual earnings fairly
and reasonably represent his wage-earning capacity.3 Compensation payments are based on the
wage-earning capacity determination and it remains undisturbed until properly modified.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.6
OWCP’s procedure manual provides that the factors to be considered in determining
whether the claimant’s work fairly and reasonably represented his wage-earning capacity include
the kind of appointment and the tour of duty. The manual states that reemployment may not be
considered suitable when the actual earning job is part time, unless the claimant was a part-time
worker at the time of injury.7
OWCP found that appellant’s actual earnings in part-time reemployment for 10 hours per
week fairly and reasonably represented his wage-earning capacity. Appellant was a full-time
worker at the time of his January 30, 1998 work injury. As the above-noted procedure makes
clear, the Director of OWCP has determined that when the tour of duty is not at least equivalent
to that of the job held at the time of injury, OWCP will not consider the reemployment suitable
for a wage-earning capacity determination. The Board finds, therefore, that OWCP abused its

2

See Katherine T. Kreger, 55 ECAB 633 (2004); 5 U.S.C. § 8115 (regarding determination of wage-earning
capacity).
3

See 5 U.S.C. § 8115.

4

See 5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

5

Sharon C. Clement, 55 ECAB 552 (2004).

6

T.M., Docket No. 08-975 (issued February 6, 2009); Tamra McCauley, 51 ECAB 375, 377 (2000).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).

2

discretion in determining appellant’s wage-earning capacity based on a part-time position.8 The
Board will reverse OWCP’s June 8, 2010 decision.
IT IS HEREBY ORDERED THAT the June 8, 2010 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: October 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

O.V., Docket No. 11-98 (issued September 30, 2011); S.M., Docket No. 10-2382 (issued September 28, 2011).

3

